DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 6 is/are rejected 35 U.S.C. 103 as being unpatentable over Rankilor (GB 920003 A) in view of Goyetche (US 20050013711 A1).
Regarding claim 1, Rankilor discloses an airflow device for improving airflow to a fire, the airflow device comprising: 
a blower component (10); and 
an air delivery component in fluid communication with the blower component, the air delivery component comprising a tubular element (interpretation 1: 22+24+25, see Fig. 2; interpretation 2: 26) attachable (directly or indirectly attached via intermediate members) to the blower component and a directional element (interpretation 1: 26, see Fig. 2; interpretation 2: 22+24+25) extending from the tubular element for directing airflow, and 
a support block (30, Fig. 1) for elevating the air delivery component. 

Rankilor fails to disclose:
wherein the blower component comprises a screened inlet, a screened outlet, and a variable speed fan.  

Goyetche teaches a blower component comprising a screened inlet (122, Fig. 1A), a screened outlet (132), and a variable speed fan (para. 56).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Rankilor wherein the blower component comprises a screened inlet, a screened outlet, and a variable speed fan.  The inlet screen would help prevent particulates from accumulating inside the blower, thereby degrading its performance. The outlet filter would help prevent dust and other unwanted particulates from entering the combustion zone. And having a variable speed fan would allow a proper amount of combustion air to be delivered to the combustion zone. 

Regarding claim 5, Rankilor discloses wherein the tubular element (interpretation 2: 26) is rigid (it holds its shape), and the directional element (interpretation 2: 22) is flexible.  
Regarding claim 6, Rankilor discloses wherein the directional element (26) comprises an outlet (27).  
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankilor (GB 920003 A) in view of Goyetche (US 20050013711 A1), as applied to claim 1, and further in view of Prior (US 20130177859 A1).
Regarding claim 7, Rankilor fails to disclose wherein the outlet comprises a plurality of orifices. However, Prior teaches an airflow device comprising an outlet with a plurality of orifices (106, Fig. 1). The plurality of orifices prevent debris from entering the device (para. 31).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to 
Claim(s) 8, 14 is/are rejected 35 U.S.C. 103 as being unpatentable over Rankilor (GB 920003 A) in view of Brady (US 9964305 B1).
Regarding claim 8, Rankilor discloses an airflow device comprising: 
a blower (10) component comprising an inlet (16, Fig. 4) and an outlet (outlet at ring 18, Fig. 4); and 
an air delivery component in fluid communication with the blower component, the air delivery component comprising a flexible tubular element (22) attachable to the outlet and a directional element extending from the tubular element; and 9Carol Thom and Harold Proctor 
wherein the blower component and the air delivery component are configured such that air entering the inlet of the blower component passes through the blower component and the air delivery component; and
wherein the directional element comprises a flexible tubular element connecting portion (24, 25; Fig. 2) and a body (26) extending from the flexible tubular element connecting portion terminating in an outlet (27).
 
Rankilor fails to disclose:
wherein the body (26) of the directional element is a flexible body 

Brady teaches a campfire lighter, comprising a directional element, wherein the directional element comprises a flexible body (102, Fig. 2).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Rankilor wherein the body (Rankilor, 26) of the directional element is a flexible body.  The motivation to combine is so that the air can be directed more precisely at the fuel source. This would help stoke the flame, and help complete the combustion of the fuel. For example, if there is solid fuel 

Regarding claim 14, Rankilor discloses a support component (30, Fig. 1) for elevating the air delivery component.  
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankilor (GB 920003 A) in view of Brady (US 9964305 B1), as applied to claim 8, and further in view of Prior (US 20130177859 A1).
Regarding claim 10, Rankilor fails to disclose wherein the outlet comprises a plurality of orifices. However, Prior teaches an airflow device comprising an outlet with a plurality of orifices   (106, Fig. 1). The plurality of orifices prevent debris from entering the device (para. 31).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Rankilor wherein the outlet comprises a plurality of orifices so that debris does not enter the outlet.  
Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankilor (GB 920003 A) in view of Brady (US 9964305 B1), and Prior (US 20130177859 A1), and further in view of Martin (US 4446847 A).
Regarding claims 11, 12, Rankilor fails to disclose wherein the outlet comprises an airflow adjusting element, wherein the airflow adjusting element is an adjusting plate that rotates to obstruct some of the orifices.  However, Martin teaches an air supply outlet for a fireplace, wherein the outlet comprises an airflow adjusting element (16, 18, 55, 57), wherein the airflow adjusting element is an adjusting plate that rotates to obstruct some of the orifices (15, apertures in plate 50).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Rankilor wherein the outlet comprises an airflow adjusting element, wherein the airflow adjusting element is an adjusting plate that rotates to obstruct some of the .  
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankilor (GB 920003 A) in view of Goyetche (US 20050013711 A1), Brady (US 9964305 B1), and Prior (US 20130177859 A1).
Regarding claim 15, modified Rankilor discloses an airflow device for improving airflow to a fire, the airflow device comprising: 
a blower component comprising a variable speed fan (see Goyetche in the rejection of claim 1), an inlet (16, Fig. 4 of Rankilor) and an outlet (outlet at ring 18, Fig. 4 of Rankilor); and 
an air delivery component (Rankilor, 22) in fluid communication with the blower component, the air delivery component comprising an adjustable tubular element attachable to the outlet and a directional element extending from the tubular element; and 
a support block (Rankilor, 30) for elevating the air delivery component; and 
wherein the blower component and the air delivery component are configured such that air entering the inlet of the blower component is accelerated through the blower component and the air delivery component; and
wherein the directional element comprises a flexible tubular element connecting portion and a flexible body extending from the flexible tubular element connecting portion terminating in an outlet (see rejection of claim 8) comprising a plurality of nozzles for directing airflow (see rejection of claim 7).
Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankilor (GB 920003 A) in view of Goyetche (US 20050013711 A1), Brady (US 9964305 B1), and Prior (US 20130177859 A1), as applied to claim 15, and further in view of Waldner (US 6283340 B1).
Regarding claim 16, Rankilor discloses or suggests wherein the adjustable tubular element (22) adjusts in length (it is flexible, see lines 102-103, and it looks like a typical 
Regarding claim 17, Rankilor discloses an adjustable tubular element (26) but fails to disclose wherein the adjustable tubular element is telescoping.  However, Waldner teaches a telescoping air nozzle (abstract).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Rankilor wherein the adjustable tubular element is telescoping.  The motivation to combine is so that the air supply is appropriately directed to the site of ignition and to the site containing the fuel.  
Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankilor (GB 920003 A) in view of Goyetche (US 20050013711 A1), Brady (US 9964305 B1), and Prior (US 20130177859 A1), as applied to claim 15, and further in view of Serrar (US 20200326074 A1).
Regarding claims 19, 20, Rankilor fails to disclose wherein the airflow device is battery powered, or wherein the airflow device is solar powered.  However, Serrar discloses an airflow device wherein the airflow device is battery powered, or wherein the airflow device is solar powered (para. 53).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Rankilor wherein the airflow device is battery powered, or wherein the airflow device is solar powered.  The motivation to combine is so that the airflow device can be made portable and can be used outdoor.





Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered.
Regarding the arguments directed at amended claims 1, 8, and 15, please see the rejection of claims 1, 8, and 15. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762